Broyles, C. J.
1. A special ground of a motion for a new trial must be complete within itself, and will not be considered by the reviewing court when it is so incomplete as to require reference to the brief of the evidence, or to some other portion of the record, to make it understandable. In the instant ease the first special ground of the motion for a new trial complains that a certain named witness was not allowed to testify, in answer to questions by the defendant, to certain statements alleged to have been made to him (and which are set forth in the ground) by a codefendant, at the time of the arrest of the defendant and his codefendant. The ground does not show, however, whether the witness was upon direct or cross-examination, or that the court was ■ apprised of the expected answers of the witness, or that any part of this conversation had already gone to the jury. This ground of the motion is therefore too defective to be considered by this court.
2. Under all the facts of the ease, the court did not err in failing to instruct the jury that the case was based entirely upon circumstantial evidence.
3. The charge upon the subject of recent possession of stolen property was not erroneous.
4. The verdict was authorized by the evidence.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.

Indictment for car breaking; from Fulton superior court—Judge Humphries. June 24, 1919.
Tillou Von Nunes, for plaintiff in error.
John A. Boylcin, solicitor-general, E. A. Stephens, contra.